This is a suit against a mutual benefit association. There was a jury trial, resulting in a verdict and judgment for the plaintiff, and the defendant has appealed.
The membership certificate sued on required monthly payments to be made in the sum of $4.20 each. The payments were due on the first day of each month, and, if not paid during the month, all rights under the certificate were forfeited. In this case, the deceased member died on the 9th day of July, 1902, and the defense relied on rested upon the contention that his monthly payment due on the 1st day of June was not paid during that month, nor up to the time of his death.
The first assignment of error is addressed to the action of the court in permitting the plaintiff to introduce in evidence a receipt signed by J. H. Lack, as financier of the local lodge of which J. D. Pistole, the deceased, was a member, showing the payment of his dues for the month of June, 1902, on the 30th day of that month. The plaintiff pleaded the receipt, and the defendant pleaded under oath that J. H. Lack had no authority to receive payments or execute receipts therefor after the death of a member. The plea did not deny the execution of the receipt by Lack, but denied his authority to execute it after the death of J. D. Pistole. The plaintiff proved that Lack was the proper officer of the subordinate lodge to receive such payments. The bill of exception does not show that the receipt was objected to, because it was not shown that the signature of Lack was genuine. In fact, there was no plea of non est factum;
and thereafter Lack testified that he signed the receipt. The defendant's denial under oath of the date and contents of the written receipt should not be held to affect its admissibility as evidence. When a party has signed a written instrument, reciting the fact that, on a particular day, he received a stated sum of money from a certain person, his denial under oath of the fact that he received the money, or that he received it on the day stated, is not a plea of non est factum,
and can not affect the question of the admissibility of the receipt in evidence. Lack was the proper officer of the subordinate lodge of the defendant to receive such payments, and we hold that he had authority to receipt for them at the time they were made or at any time thereafter.
The second assignment of error and propositions submitted thereunder are also overruled. The affidavit of J. H. Lack, to the admission of which the defendant objected, was made for the purpose of furnishing proof of death in the manner required by the defendant, and upon a printed blank furnished by the defendant for that purpose; and the statement therein that, at the time of his death, the deceased was a member of the local lodge in good standing, tends to show that he had made timely payments of all of his dues. The further statement that, in his opinion, the claim of the beneficiary was meritorious was surplusage, and of no importance. If the deceased was a member of the lodge, in good standing, at the time of his death, then the claim of the beneficiary was meritorious, regardless of Lack's opinion on the subject. True it is, the defendant admitted in its answer that proper death proof had been made, but such admission ought not to be held to deprive the plaintiff of the right to introduce Lack's statement in the proof of death, to the effect that the deceased was in good standing at the time of his death. Lack testified for the defendant, and stated that the June *Page 425 
payment was not, in fact, made, and that the entry made by him in the receipt book, showing that it was made on the 30th day of June, was false. His sworn statement, made in the proof of death, tended to verify the correctness of the entry made by him in the receipt book, and tended to show that the payment had been made during the month of June.
The other assignments of error assail the verdict as unsupported by testimony, and complain of the refusal of the trial judge to direct a verdict for the defendant. These assignments are overruled. If the jury believed that the entry made by one of defendant's officers and agents in the receipt book spoke the truth, the plaintiff was entitled to recover. The entry referred to was an official act, and was evidence itself; and, although the officer who made it testified that it was untrue, the jury were not compelled to give credence to his testimony.
No reversible error has been shown, and the judgment is affirmed.
Affirmed.
Writ of error refused.